DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner agrees with applicant’s arguments filed August 09, 2021 that Yajima fails to disclose an electric line in a form of a tape (a narrow flexible strip or band) and instead discloses a wiring board. 
Claims 1-12 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…the at least one electric line is a wire in a form of a tape, and includes a first conductive layer, a second conductive layer, and an insulating layer that are extending in a longitudinal direction of the wire, and the first conductive layer and the second conductive layer are stacked, with the insulating layer in between, in the direction of thickness of the wire.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828